Title: Monday. Novr. 17. 1777.
From: Adams, John
To: 


       Rode Yesterday from Logg Jail, Willis’s, breakfasted at Hoffmans, at Sussex Ct. House, and supped and lodged at David McCamblys, 34 miles from Willis’s.—The Taverners all along are complaining of the Guard of Light Horse which attended Mr. Hancock. They did not pay, and the Taverners were obliged to go after them, to demand their Dues. The Expence, which is supposed to be the Countrys, is unpopular. The Torys laugh at the Tavern keepers, who have often turned them out of their Houses for abusing Mr. H. They now scoff at them for being imposed upon by their King, as they call him.—Vanity is allways mean. Vanity is never rich enough to be generous.
       Dined at Brewsters, in Orange County, State of New York. Brewsters Grandfather, as he tells me, was a Clergyman and one of the first Adventurers to Plymouth. He died at 95 Years of Age, a Minister on Long Island, left a son, who lived to be above 80 and died leaving my Landlord, a son who is now I believe between 60 and 70. The Manners of this Family are exactly like those of the N.E. People. A decent Grace before and after Meat—fine Pork and Beef and Cabbage and Turnip.
      